Name: 2001/202/EC: Commission Decision of 21 February 2001 amending the list of areas in France eligible for Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2001) 416)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions and regional policy;  Europe
 Date Published: 2001-03-16

 Avis juridique important|32001D02022001/202/EC: Commission Decision of 21 February 2001 amending the list of areas in France eligible for Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2001) 416) Official Journal L 078 , 16/03/2001 P. 0042 - 0073Commission Decisionof 21 February 2001amending the list of areas in France eligible for Objective 2 of the Structural Funds in the period 2000 to 2006(notified under document number C(2001) 416)(Only the French text is authentic)(2001/202/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular the first subparagraph of Article 4(4) thereof,After consulting the Advisory Committee on the Development and Conversion of Regions, the Committee on Agricultural Structures and Rural Development and the Management Committee for Fisheries and Aquaculture,Whereas:(1) A list of areas eligible for Objective 2 was established by Commission Decision 2000/339/EC(2) for the 2000 to 2006 programming period.(2) The French authorities have informed the Commission that they made a number of material errors in defining the eligible areas in certain municipalities.(3) At the Commission's request, the French authorities have confirmed that the corrections in question have not substituted any eligible areas with other areas, nor changed the eligible population in the municipalities concerned,HAS ADOPTED THIS DECISION:Article 1The list of areas in France eligible for Objective 2 in the period 2000 to 2006 as established by Commission Decision 2000/339/EC is amended as shown in the Annex hereto.For those municipalities not shown in the Annex, the areas eligible for Objective 2 remain unchanged.Article 2This Decision is addressed to the French Republic.Done at Brussels, 21 February 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 123, 24.5.2000, p. 1.ANNEXCORRECTIONS TO THE LIST OF AREAS ELIGIBLE UNDER OBJECTIVE 2 OF THE STRUCTURAL FUNDS IN FRANCE2000 to 2006>TABLE>